UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4818
RANDOLPH DENNIS HUTCHENS, II,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4819
MISTIE MARIE CLARK,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-00-29)

                  Submitted: February 13, 2001
                      Decided: February 22, 2001

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


                             COUNSEL

Michael Shawn Santa Barbara, OLLAR & SANTA BARBARA, Mar-
tinsburg, West Virginia; Byron Craig Manford, Martinsburg, West
2                    UNITED STATES v. HUTCHENS
Virginia, for Appellants. Robert H. McWilliams, Jr., Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Codefendants Randolph D. Hutchens and Mistie M. Clark pled
guilty to distribution of crack cocaine, were sentenced, and judgment
was entered in the district court on October 27, 2000. Counsel for
Hutchens and Clark each filed a notice of appeal on November 8,
2000, twelve days after entry of judgment. Pursuant to Fed. R. App.
P. (4)(b)(1), a defendant in a criminal case must file his notice of
appeal within ten days of entry of judgment. On a finding of excus-
able neglect or good cause, the district court can extend the time for
up to thirty days beyond the original period. Fed. R. App. P. 4(b)(4).

   The Government has moved to dismiss these consolidated appeals
as untimely. Both Hutchens and Clark oppose the motion to dismiss,
and Clark moves that the case be remanded to the district court for
a determination of excusable neglect. Because the notices of appeal
were filed within the prescribed period, we deny the Government’s
motion to dismiss, grant the motion to remand in No. 00-4819, and
remand both cases to the district court for a determination of good
cause or excusable neglect pursuant to Fed. R. App. P. 4(b)(4). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        REMANDED